FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


IN RE: SHAWN DEITZ,                      No. 12-60036
                            Debtor,
                                           BAP No.
                                           11-1427
SHAWN DEITZ,
                          Appellant,
                                            ORDER
                 v.

WAYNE FORD and PATRICIA FORD,
                      Appellees.


            Appeal from the Ninth Circuit
             Bankruptcy Appellate Panel
Pappas, Markell, and Dunn, Bankruptcy Judges, Presiding

         Argued and Submitted April 10, 2014
         Submission Withdrawn April 10, 2014
             Resubmitted July 21, 2014
              San Francisco, California

                  Filed July 28, 2014

    Before: Barry G. Silverman, William A. Fletcher,
            and Jay S. Bybee, Circuit Judges.
2                           IN RE: DEITZ

                           SUMMARY*


                         Bankruptcy Law

    The panel issued an order affirming the Bankruptcy
Appellate Panel’s judgment affirming the bankruptcy court’s
judgment awarding money damages to creditors Wayne and
Patricia Ford, and ordering that the Fords’ claim be exempted
from discharge.

    The panel adopted the BAP’s opinion as its own. The
BAP held that, even after Stern v. Marshall, 131 S. Ct. 2594
(2011), the bankruptcy court had the constitutional authority
to enter a final judgment determining both the amount of the
Fords’ damage claims against the debtor Shawn Deitz, and
determining that those claims were excepted from discharge.
The BAP also held that the bankruptcy court did not err in
concluding that the debt owed by Deitz to the Fords was
nondischargeable under 11 U.S.C. §§ 523(a)(2)(A), (a)(4),
and (a)(6).

    The panel noted that dischargeability actions are central
to federal bankruptcy proceedings and are necessarily
resolved during the process of allowing or disallowing claims
against the state, and that the dischargeability determination
therefore constitutes a public rights dispute that the
bankruptcy courts may decide.




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                          IN RE: DEITZ                            3

                           COUNSEL

Alexander B. Wathen (argued), Wathen & Associates,
Houston, Texas, for Appellant.

Thomas H. Armstrong (argued), Law Office of Thomas H.
Armstrong, Fresno, California, for Appellees.


                            ORDER

    Chapter 7 debtor Shawn Deitz seeks review of the
Bankruptcy Appellate Panel’s (“BAP”) judgment affirming
the bankruptcy court’s judgment (1) awarding money
damages to creditors Wayne and Patricia Ford; and
(2) ordering that the Fords’ claim be excepted from discharge.
We have jurisdiction under 28 U.S.C. § 158(d), and we
affirm.1

    This court reviews decisions of the BAP de novo and
applies the same standard of review that the BAP applied to
the bankruptcy court’s ruling. In re Boyajian, 564 F.3d 1088,
1090 (9th Cir. 2009). In our review, we conclude that the
well-reasoned majority opinion of the BAP, In re Deitz,
469 B.R. 11 (B.A.P. 9th Cir. 2012), correctly sets forth the
law and the application of that law as appropriate in this case.
We therefore adopt it as our own, and we attach it as an
appendix to this order.



  1
    Following oral argument, we withdrew submission of this appeal
pending issuance of a decision by the United States Supreme Court in
Executive Benefits Ins. Agency v. Arkison, No. 12-1200. The Supreme
Court issued its opinion on June 9, 2014.
4                       IN RE: DEITZ

    We further note that dischargeability actions are “central
to federal bankruptcy proceedings,” and they are “necessarily
resolved during the process of allowing or disallowing claims
against the estate.” Carpenters Pension Trust Fund for N.
Cal. v. Moxley, 734 F.3d 864, 868 (9th Cir. 2013). “The
dischargeability determination . . . . therefore constitutes a
public rights dispute that the bankruptcy courts may decide.”
Id.

    AFFIRMED.
IN RE: DEITZ   5



 Appendix
6                           IN RE: DEITZ
    Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 1 of 35
                        IN RE: DEITZ                               7
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 2 of 35
8                           IN RE: DEITZ
    Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 3 of 35
                        IN RE: DEITZ                               9
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 4 of 35
10                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 5 of 35
                        IN RE: DEITZ                               11
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 6 of 35
12                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 7 of 35
                        IN RE: DEITZ                               13
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 8 of 35
14                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 9 of 35
                        IN RE: DEITZ                                15
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 10 of 35
16                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 11 of 35
                        IN RE: DEITZ                                17
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 12 of 35
18                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 13 of 35
                        IN RE: DEITZ                                19
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 14 of 35
20                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 15 of 35
                        IN RE: DEITZ                                21
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 16 of 35
22                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 17 of 35
                        IN RE: DEITZ                                23
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 18 of 35
24                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 19 of 35
                        IN RE: DEITZ                                25
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 20 of 35
26                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 21 of 35
                        IN RE: DEITZ                                27
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 22 of 35
28                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 23 of 35
                        IN RE: DEITZ                                29
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 24 of 35
30                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 25 of 35
                        IN RE: DEITZ                                31
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 26 of 35
32                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 27 of 35
                        IN RE: DEITZ                                33
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 28 of 35
34                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 29 of 35
                        IN RE: DEITZ                                35
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 30 of 35
36                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 31 of 35
                        IN RE: DEITZ                                37
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 32 of 35
38                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 33 of 35
                        IN RE: DEITZ                                39
Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 34 of 35
40                           IN RE: DEITZ
     Case: 11-1427   Document: 25   Filed: 04/23/2012   Page: 35 of 35